DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on July 20, 2021 was received. Claim 1 was amended and claim 13 was cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued April 26, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2021 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Fujimura et al. (US 4,393,807) in view of Yoshihara et al. (US 6,527,860) and Kubota et al. (US 2014/0030423) on claims 1, 3, 5 and 7-10, Fujimura et al. in view of Yoshihara et al., Kubota et al. and Batcheldor et al. (US 5,908,661) on claims 2 and 6, and  Fujimura et al. in view of Yoshihara et al., Kubota et al. and Yoshioka et al. (US 5,677,000) on claim 13 are withdrawn because Applicant amended claim 1 and cancelled claim 13. The amendment to claim 1 is supported by figure 8 for instance, which also clarifies the phrase “from a vertically middle part of the inclined surface” such that it is not indefinite in light of the specification. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 11-12 directed to a method non-elected without traverse.  Accordingly, claims 11-12 have been cancelled.

Reasons for Allowance
Claims 1-3 and 5-10 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 is drawn to a spin coating apparatus having a rotating substrate holder, coating supply nozzle, solvent supply nozzle, with a cup unit around the holder having an exhaust path between the holder and surface of the cup and a collection unit above the exhaust path covering it while having a vertical opening, where a relay unit is located above the collection unit and projects from the inclined inner peripheral surface directly and linearly in the gravity direction from a vertically middle part of that inclined surface.
The closest prior art, Fujimura et al., Yoshihara et al., Kubota et al., Batcheldor et al., Yoshioka et al. and Hamada et al. (US 2005/0181127) fail to teach or suggest such a relay unit projecting from the vertically middle part of an inclined surface as claimed. Applicant’s arguments filed July 20, 2021 show how the location of this feature is critical in how it both controls air flow and the ability for fluid to be removed effectively from the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        9/10/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717